            Case 3:19-cv-00071-BAJ-RLB            Document 1       02/02/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


HOWARD COHAN,
          Plaintiff,
v.                                                  Civil Action No.
LOWE’S HOME CENTERS, LLC ,
          Defendant.


                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

of his complaint for declaratory and injunctive relief to remedy discrimination by Lowe’s Home

Centers, LLC based on Plaintiff’s disability in violation of Title III of the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation,

28 C.F.R. Part 36:

                                   JURISDICTION AND VENUE

     1.   This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28 U.S.C.

§ 1331, and 28 U.S.C. § 1343.

     2.   Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                              PARTIES

3.        Plaintiff is a resident of Palm Beach County, Florida.

4.        Defendant is a limited liability company with its registered office located at 501

Louisiana Ave, Baton Rouge, LA 70802.



                                                   1
          Case 3:19-cv-00071-BAJ-RLB               Document 1        02/02/19 Page 2 of 9



5.      Upon information and belief, defendant owns or operates Lowe’s whose locations qualify

as a “Facility” as defined in 28 C.F.R. § 36.104.

                                     FACTUAL ALLEGATIONS

6.      Plaintiff incorporates the above paragraphs by reference.

7.      Plaintiff is an individual with numerous disabilities, including severe spinal stenosis of

the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of the cervical

spine with nerve root compromise on the right side, a non-union fracture of the left acromion

(shoulder), a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

joint arthritis of the left thumb.

8.      Plaintiff’s condition is degenerative and impairs his mobility and range of motion

requiring the occasional use mobility aids.

9.      Plaintiff travels to the Baton Rouge metropolitan area multiple times per year and has

plans to return to the Baton Rouge area in March.

10.     At the time of Plaintiff’s initial visit to each Facility (and prior to instituting this action),

Plaintiff suffered from a qualified disability under 28 C.F.R. 36.104.

11.     Plaintiff was denied full and equal access and enjoyment of the services, goods and

amenities due to barriers present at each Facility and a failure of Defendant to make reasonable

accommodations.

12.     Plaintiff would return to each Facility in March as a customer if Defendant modifies each

Facility and its policies and practices to accommodate individuals who have physical disabilities,




                                                    2
              Case 3:19-cv-00071-BAJ-RLB          Document 1       02/02/19 Page 3 of 9



but he is deterred from returning due to the barriers and discriminatory effects of Defendant’s

policies and procedures at each Facility.

13.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance the

purpose of the ADA and the civil rights of disabled individuals.

14.     Plaintiff returns to each Facility after being notified of remediation of the discriminatory

conditions to verify compliance with the ADA.

15.     Plaintiff returned to the area in early December and would have shopped at the Facility,

but he was deterred from returning due to the discriminatory conditions at the Facility.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

16.     Plaintiff incorporates the above paragraphs by reference.

17.     This Court is empowered to issue a declaratory judgment regarding: (1) defendant’s

violation of 42 U.S.C. § 12182; (2) defendant’s duty to comply with the provisions of 42 U.S.C.

§ 12181 et al; (3) defendant’s duty to remove architectural barriers at the Facility; and (4)

plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

18.     Plaintiff seeks an order declaring that he was discriminated against on the basis of his

disability.

                                COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

19.     Plaintiff incorporates the above paragraphs by reference.

20.     Lowe’s is a place of public accommodation covered by Title III of the ADA because it is

operated by a private entity, its operations affect commerce, and it is a store. 42 U.S.C. §

12181(7); see 28 C.F.R. § 36.104.



                                                   3
            Case 3:19-cv-00071-BAJ-RLB          Document 1       02/02/19 Page 4 of 9



21.    Defendant is a public accommodation covered by Title III of the ADA because it owns,

leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§ 12181(7),

12182(a); 28 C.F.R. § 36.104.

22.    Plaintiff personally encountered architectural barriers on May 8, 2018, at the Facility

located at 12484 Airline Hwy, Gonzales, LA 70737:

       a.       Family Restroom:

                i.     Providing a gate or door with a continuous opening pressure of greater

                       than 5 lbs. exceeding the limits for a person with a disability in violation

                       of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

                ii.    Failing to provide toilet paper dispensers in the proper position in front of

                       the water closet or at the correct height above the finished floor in

                       violation of 2010 ADAAG §§604, 604.7 and 309.4.

                iii.   Providing an element or object that protrudes greater than 4” into a

                       pathway or space of travel situated between 27” and 80” high in violation

                       of 2010 ADAAG §§204, 307, 307.1, 307.2.

                iv.    Failing to provide a dispenser in an accessible position (back wall or other

                       inaccessible place) so that it can be reached by a person with a disability in

                       violation of 2010 ADAAG §§606, 606.1, 308 and 308.2.2.

                v.     Failing to provide the water closet in the proper position relative to the

                       side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

       b.       Accessible Stall in Restroom:




                                                 4
            Case 3:19-cv-00071-BAJ-RLB          Document 1       02/02/19 Page 5 of 9



                i.     Failing to provide operable parts that are functional or are in the proper

                       reach ranges as required for a person with a disability in violation of 2010

                       ADAAG §§309, 309.1, 309.2, 309.3, 309.4 and 308.

                ii.    Failing to provide toilet paper dispensers in the proper position in front of

                       the water closet or at the correct height above the finished floor in

                       violation of 2010 ADAAG §§604, 604.7 and 309.4.

                iii.   Failing to provide a coat hook that was previously positioned properly but

                       is no longer in place for a person with a disability in violation of 2010

                       ADAAG §§603, 603.4 and 308.

                iv.    Failing to provide the water closet in the proper position relative to the

                       side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

       c.       Ambulatory Stall in Restroom:

                i.     Failing to provide a coat hook that was previously positioned properly but

                       is no longer in place for a person with a disability in violation of 2010

                       ADAAG §§603, 603.4 and 308.

23.    On May 9, 2018, Plaintiff personally encountered architectural barriers at the Facility

located at 10303 S Mall Dr, Baton Rouge, LA 70809:

       a.       Directional Sign to Restroom:

                i.     Failing to provide signage directing individuals with disabilities as to

                       where services are provided on the property for individuals with

                       disabilities in violation of 2010 ADAAG §216.6.

       b.       Restroom:



                                                 5
Case 3:19-cv-00071-BAJ-RLB          Document 1       02/02/19 Page 6 of 9



    i.     Providing a gate or door with a continuous opening pressure of greater

           than 5 lbs. exceeding the limits for a person with a disability in violation

           of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

    ii.    Failing to provide operable parts that are functional or are in the proper

           reach ranges as required for a person with a disability in violation of 2010

           ADAAG §§309, 309.1, 309.2, 309.3, 309.4 and 308.

    iii.   Failing to provide sufficient clear floor space around a water closet

           without any obstructing elements in this space in violation of 2010

           ADAAG §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

    iv.    Failing to provide a urinal designed for a person with a disability where

           the rim height is no more than 17 inches from the finished floor in

           violation of 2010 ADAAG §§605 and 605.2.

    v.     Failing to provide the proper spacing between a grab bar and an object

           projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

           609.3.

    vi.    Failing to provide the proper spacing between a grab bar and an object

           projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

           609.3.

    vii.   Providing grab bars of improper horizontal length or spacing as required

           along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

           604.5.1 and 604.5.2.




                                     6
     Case 3:19-cv-00071-BAJ-RLB           Document 1       02/02/19 Page 7 of 9



         viii.   Failing to provide toilet paper dispensers in the proper position in front of

                 the water closet or at the correct height above the finished floor in

                 violation of 2010 ADAAG §§604, 604.7 and 309.4.

         ix.     Failing to provide mirror(s) located above lavatories or countertops at the

                 proper height above the finished floor in violation of 2010 ADAAG §§603

                 and 603.3.

         x.      Failing to provide toilet cover dispenser at the correct height above the

                 finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

         xi.     Failing to provide soap dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§606, 606.1 and 308.

c.       Ambulatory Stall:

         i.      Failing to provide operable parts that are functional or are in the proper

                 reach ranges as required for a person with a disability in violation of 2010

                 ADAAG §§309, 309.1, 309.2, 309.3, 309.4 and 308.

         ii.     Failing to provide grab bars at 33 inches minimum and 36 inches

                 maximum above the finished floor measured to the top of the gripping

                 surface in violation of 2010 ADAAG §§609, 609.4 and 609.7.

         iii.    Failing to provide a coat hook within the proper reach ranges for a person

                 with a disability in violation of 2010 ADAAG §§603, 603.4 and 308.

         iv.     Failing to provide toilet cover dispenser at the correct height above the

                 finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.




                                           7
          Case 3:19-cv-00071-BAJ-RLB             Document 1        02/02/19 Page 8 of 9



               v.      Failing to provide the water closet seat at the correct height above the

                       finished floor in violation of 2010 ADAAG §§604 and 604.4.

24.     Plaintiff is unable to use elements of the Facility because of these barriers due to concerns

for safety.

25.     Defendant has failed to remove some or all of the barriers and violations at the Facility.

26.     Defendant’s failure to remove these architectural barriers denies Plaintiff full and equal

access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

27.     Defendant’s failure to modify its policies, practices, or procedures to train its staff to

identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

28.     Defendant has discriminated and continues to discriminate against plaintiff (and others

who are similarly situated) by denying access to full and equal enjoyment of goods, services,

facilities, privileges, advantages, or accommodations located at the Facility due to the barriers

and other violations listed in this Complaint.

29.     It would be readily achievable for defendant to remove all of the barriers at the Facility.

30.     Failing to remove barriers to access where it is readily achievable is discrimination

against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. §

36.304.

                                      RELIEF REQUESTED

31.     WHEREFORE, plaintiff respectfully requests that this Court:

32.     Declare that the Facility identified in this Complaint is in violation of the ADA;



                                                   8
          Case 3:19-cv-00071-BAJ-RLB             Document 1       02/02/19 Page 9 of 9



33.    Declare that the Facility identified in this Complaint is in violation of the ADAAG;

34.    Enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

35.    Enter an Order enjoining Defendant from allowing the architectural barriers to recur once

remediated;

36.    Enter an Order directing Defendant to evaluate and modify its policies, practices, and

procedures towards persons with disabilities;

37.    Award plaintiff attorney fees, costs (including, but not limited to court costs and expert

fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

38.    Grant any other such relief as the Court deems just and proper.

   Respectfully submitted this 2nd day of February, 2019

                                                        /s/ Keren E. Gesund, Esq.
                                                        Keren E. Gesund, Esq.
                                                        Louisiana Bar No. 34397
                                                        3421 N. Causeway Blvd., Suite 805
                                                        Metairie, LA 70002
                                                        Tel: (504) 836-2888
                                                        Fax: (504) 265-9492
                                                        keren@gp-nola.com
                                                        Attorney for Plaintiff




                                                  9
